DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Amendment
The Amendment filed 12/02/2021 has been entered.  Claims 1 – 10 remain pending in the application.   
The Applicant’s amendment has overcome each and every 35 U.S.C. 112(b) rejection on record and they have been withdrawn.

Response to Arguments
Applicant’s arguments with respect to Claim 1 have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection.
It is noted Rademaker (U.S. Patent No. 5,346,130) is relied upon to teach the newly amended limitations.  Please see the rejection below for further detail.
Applicant's newly amended claim limitations necessitated the new grounds of rejection presented 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 4, 5, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Gau et al. (U.S. Pre-Grant Publication No. 2006/0172694) in view of Rademaker (U.S. Patent No. 5,346,130).
Regarding Claim 1, Gau shows (Figures 1, 3, 4, 5, 6, and 7):
An adjustment device (28) designed to adjust a flow rate of a fluid flowing in a duct [it is noted “designed to adjust a flow rate of a fluid flowing in a duct” is interpreted as mere introductory statements of intended use which do not impose meaningful limits on the structure recited in the body of the claim below], comprising a body (36) in which an adjustment valve (30) is mounted (as illustrated in Figure 5), movable in rotation (as illustrated in Figures 6 and 7, 30 rotates about the vertical adjustment axis running through the two screws in Figure 1) about an adjustment axis (area within 36 to the right of 20, in which 26 is located, as illustrated in Figures 1 and 4), said body (36) comprising an area upstream (area within 36 to the right of 20, in which 26 is located, as illustrated in Figures 1 and 4) of the adjustment axis (vertical adjustment axis running through the two screws 20 in Figure 1) and a downstream area (area within 36 to the left of 20, in which 24 is located, as illustrated in Figures 1 and 4) opposite to the upstream area (area within 36 to the right 
However, Gau does not show the first control member and the second control member comprise a portion specifically for gripping by a technician.
In the same field of endeavor of an air diffuser, Rademaker teaches (Figures 1 and 3):
An adjustment device (device illustrated in Figure 3) design to adjust manually (“a manually adjustable positioner can also be employed in place of the pill 14”, Col. 7, lines 41-42) flow rate of fluid flowing in a duct, comprising a first control member (20 on the left side, as illustrated in Figure 3) and a second control member (20 on the right side, as illustrated in Figure 3), wherein the first control member (20) and the second control member (20) comprise (as illustrated in Figure 3, 14 is attached to each 20 via 24) a portion (“a manually adjustable positioner can also be employed in place of the pill 14”, Col. 7, lines 41-42) specifically for gripping (the positioner would be gripped by a technician to manually adjust the position of the blades) by a technician (the person manually adjusting the device). 
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the device shown by Gau to include the first control member and the second control 

Regarding Claim 2, Gau shows (Figures 1, 3, 4, 5, 6, and 7):
The connecting means (12 and 18) comprise at least one drive element (12) configured so as to drive in rotation (12 rotates about the adjustment axis, as illustrated in Figure 3) the adjustment axis (area within 36 to the right of 20, in which 26 is located, as illustrated in Figures 1 and 4).

Regarding Claim 3, Gau shows (Figures 1, 3, 4, 5, 6, and 7):
The at least one drive element (12) comprises notches (as illustrated in Figures 1 and 3, 12 comprises notches). 

Regarding Claim 4, Gau shows (Figures 1, 3, 4, 5, 6, and 7):
Each of the at least one first control member (24) and the second control member (26) comprises a complementary drive element (24 comprises the screw attaching 24 to 12 and 26 comprises the hook attaching 26 to 12, as illustrated in Figures 1 and 3; both the screw and the hook allow 24 and 26 to rotate 12 about the adjustment axis) configured to cooperate with the drive element (12). 

Regarding Claim 5, Gau shows (Figures 1, 3, 4, 5, 6, and 7):
The complementary drive element (24 comprises the screw attaching 24 to 12, as illustrated in Figures 1 and 3) of the first control member (24) is connected to (as illustrated 

Regarding Claim 7, Gau shows (Figures 1, 3, 4, 5, 6, and 7):
At least one first position indicator (air outlet in the bottom of 36, as illustrated in Figure 7, extends to the left of 20; this opening allows visual access to determine the position of 24) positioned in the downstream area (area within 36 to the left of 20, in which 24 is located, as illustrated in Figures 1 and 4) and a second position indicator (opening in the side of 36, as illustrated in Figure 4; this opening provides visual access to determine the position of 26) positioned in the upstream area (area within 36 to the right of 20, in which 26 is located, as illustrated in Figures 1 and 4).  

Regarding Claim 8, Gau shows (Figures 1, 3, 4, 5, 6, and 7):
Each of the at least one position indicator (air outlet in the bottom of 36, as illustrated in Figure 7, extends to the left of 20; this opening allows visual access to determine the position of 24) and the second position indicator (opening in the side of 36, as illustrated in Figure 4; this opening provides visual access to determine the position of 26) comprises an elongation (as illustrated in Figure 4, both the openings in the bottom of 36 and the opening in the side of 36 are elongations). 

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claim 6, Gau shows the second control member (26) is helical (as illustrated in Figures 1 and 3, 26 is a helical spring) but not a helical spline.  There is no motivation in the prior art to modify Gau’s helical spring to be a helical spline.  
Claims 9 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claim 9, Gau shows the first position indicator comprises an elongation and the second position indicator comprises an elongation, but does not teach the adjustment valve comprises at least one complementary position indicator that cooperates with the elongations.  There is no motivation in the prior art to modify Gau’s body to include at least one complementary position indicator that cooperates with both elongations.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA K TIGHE whose telephone number is (571)272-9476.  The examiner can normally be reached on Monday - Friday 8:00 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571)270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/D. T./
Examiner, Art Unit 3762
03/27/2022

/AVINASH A SAVANI/Primary Examiner, Art Unit 3762